60^-/5"
                               ELECTRONIC RECORD




C0A#      02-14-00314-CR                         OFFENSE:        OTHER CRIMINAL


STYLE:    Patrick Bond v. The State of Texas     COUNTY:         Tarrant

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    371st District Court



DATE: 04/04/2015                  Publish: NO    TCCASE#:        1324387D




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Patrick Bond v. The State of Texas           CCA#:            feQl'/y
     APPJZLLAMT><>                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

date:       nvlziimr                                  SIGNED:                           PC:_

JUDGE:        ffdUj ^uA->                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD